     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 1 of 42 Page ID
                                      #:10042



 1      Douglas G. Muehlhauser (SBN 179495)
        doug.muehlhauser@knobbe.com
 2      KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, Fourteenth Floor
 3      Irvine, CA 92614
        Telephone: 949-760-0404
 4      Facsimile: 949-760-9502
 5      Attorneys for Plaintiff
        NOMADIX, INC.
 6
        Steven J. Rocci (admitted pro hac vice)
 7      srocci@bakerlaw.com
        BAKER & HOSTETLER LLP
 8      2929 Arch Street, 12th Floor
        Philadelphia, PA 19104-2891
 9      Telephone: 215-568-3100
        Facsimile: 215-568-3439
10
        Attorneys for Defendant
11      GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.
12      [Attorney listing continued on next page]
13
                          IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
        NOMADIX, INC.,                              Case No.
16                                                  CV16-08033 AB (FFMx)
                     Plaintiff,
17
                                                    JOINT STIPULATION ON
18            v.                                    NOMADIX’S MOTION TO
                                                    COMPEL GUEST-TEK TO
19      GUEST-TEK INTERACTIVE
                                                    RESPOND TO
        ENTERTAINMENT LTD.,
20                                                  INTERROGATORY 5
21                   Defendant.
                                                    HEARING:
22                                                  July 9, 2019
                                                    10:00 a.m.
23
                                                    Courtroom 580
24                                                  Fact Discovery Cutoff: August, 30, 2019
                                                    Pretrial Conference: March 13, 2020
25                                                  Trial: April 14, 2020
26
                                                    Honorable Frederick F. Mumm
27
                   REDACTED VERSION OF DOCUMENT PROPOSED TO BE
28                              FILED UNDER SEAL
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 2 of 42 Page ID
                                      #:10043



 1      Mark Lezama (SBN 253479)
        mark.lezama@knobbe.com
 2      Alan G. Laquer (SBN 259257)
        alan.laquer@knobbe.com
 3      Alexander J. Martinez (SBN 293925)
        alex.martinez@knobbe.com
 4      Justin J. Gillett (SBN 298150)
        justin.gillett@knobbe.com
 5      James F. Smith (SBN 313015)
        james.smith@knobbe.com
 6      KNOBBE, MARTENS, OLSON & BEAR, LLP
        2040 Main Street, Fourteenth Floor
 7      Irvine, CA 92614
        Telephone: 949-760-0404
 8      Facsimile: 949-760-9502
 9      Vincent J. Belusko (SBN 100282)
        vbelusko@mofo.com
10      Nicole M. Smith (SBN 189598)
        nsmith@mofo.com
11      Nicholas R. Fung (SBN 312400)
        nfung@mofo.com
12      Sorin G. Zaharia (SBN 312655)
        szaharia@mofo.com
13      MORRISON & FOERSTER LLP
        707 Wilshire Boulevard
14      Los Angeles, California 90017
        Telephone: 213-892-5200
15      Facsimile: 213-892-5454
16      Attorneys for Plaintiff
        NOMADIX, INC.
17
18      Daniel J. Goettle (admitted pro hac vice)
        dgoettle@bakerlaw.com
19      Jeffrey W. Lesovitz (admitted pro hac vice)
        jlesovitz@bakerlaw.com
20      Kevin M. Bovard (SBN 247521)
        kbovard@bakerlaw.com
21      BAKER & HOSTETLER LLP
        2929 Arch Street, 12th Floor
22      Philadelphia, PA 19104-2891
        Telephone: 215-568-3100
23      Facsimile: 215-568-3439
24      Michael J. Swope (admitted pro hac vice)
        mswope@bakerlaw.com
25      Curt R. Hineline (admitted pro hac vice)
        chineline@bakerlaw.com
26      BAKER & HOSTETLER LLP
        999 Third Avenue, Suite 3500
27      Seattle, WA 98104-4040
        Telephone: 206-332-1379
28      Facsimile: 206-624-7317
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 3 of 42 Page ID
                                      #:10044



 1
        Michael R. Matthias (SBN 57728)
 2      Email: mmatthias@bakerlaw.com
        BAKER & HOSTETLER LLP
 3      11601 Wilshire Boulevard, Suite 1400
        Los Angeles, CA 90025-0509
 4      Telephone: 310-820-8800
        Facsimile: 310-820-8859
 5
        Andrew E. Samuels (admitted pro hac vice)
 6      asamuels@bakerlaw.com
        BAKER & HOSTETLER LLP
 7      200 Civic Center Drive, Suite 1200
        Columbus, OH 43215-4138
 8      Telephone: 614-228-1541
        Facsimile: 614-462-2616
 9
        Attorneys for Defendant
10      GUEST-TEK INTERACTIVE
        ENTERTAINMENT LTD.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 4 of 42 Page ID
                                      #:10045



 1                                           TABLE OF CONTENTS
 2
 3      I.     INTRODUCTORY STATEMENTS .............................................................1
 4             A.      Nomadix’s Introduction ......................................................................1
 5
               B.      Guest-Tek’s Introduction ....................................................................2
 6
        II.    INTERROGATORY 5..................................................................................3
 7
               A.      Text of Nomadix’s Interrogatory ........................................................3
 8
 9             B.      Text of Guest-Tek’s Response ............................................................4

10      III.   NOMADIX’S ARGUMENT ........................................................................5
11             A.      Nomadix seeks to understand how human-readable
12                     computer code Guest-Tek has produced in this
                       case is turned into the software running at Guest-
13                     Tek’s customer sites............................................................................5
14
               B.      Nomadix’s interrogatory 5 seeks relevant
15                     information .........................................................................................6
16             C.      Guest-Tek’s objections are meritless ...................................................8
17
               D.      Conclusion ........................................................................................10
18
        IV.    GUEST-TEK’S ARGUMENT ....................................................................10
19
20
21
22
23
24
25
26
27
28
                                                              -i-
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 5 of 42 Page ID
                                      #:10046



 1            Pursuant to Local Rule 37-2, Plaintiff Nomadix and Defendant Guest-Tek
 2      Interactive Entertainment Ltd. submit this Joint Stipulation in connection with
 3      Nomadix’s motion to compel Guest-Tek to respond to Nomadix’s interrogatory 5.
 4                           I. INTRODUCTORY STATEMENTS
 5      A.    Nomadix’s Introduction
 6            Plaintiff Nomadix filed this action to recover millions of dollars in unpaid
 7      royalties that Defendant Guest-Tek Interactive Entertainment owes under a patent
 8      license agreement. Guest-Tek’s royalty obligations depend on whether Guest-Tek
 9      has incorporated Nomadix’s patented technology into its computer networking
10      devices. The parties recognize that Nomadix’s case in chief at trial may involve
11      expert testimony explaining how Guest-Tek’s software works. Guest-Tek does not
12      dispute that Nomadix is entitled to discovery of the source code for Guest-Tek’s
13      products. Indeed, Guest-Tek has now produced over 50 versions of source code.
14      This Court previously ordered Guest-Tek to respond in full to interrogatories
15      requiring Guest-Tek to identify which version of source code was installed at each
16      customer site during each quarter the license agreement has been in effect. (Dkt.
17      No. 117 (granting motion to compel at Dkt. No. 76).)
18            Nomadix’s interrogatory 5 asks Guest-Tek to explain how to take the source
19      code it has produced and turn it into the executable software running at actual
20      customer sites. At trial, Nomadix is entitled to ask its expert to explain to the jury
21      how the human-readable source code that Guest-Tek has produced is turned into
22      the executable software running at actual customer sites so as to trigger a royalty
23      obligation under the license agreement. Nomadix is also entitled to this
24      information so that an expert can verify that Guest-Tek has in fact produced all
25      relevant source-code files. Nomadix’s expert should also be able to convert Guest-
26      Tek’s produced source code into executable software to verify that the source code
27      Guest-Tek has produced matches the behavior Nomadix has observed while
28      performing testing at actual Guest-Tek customer sites. And Nomadix is also
                                                -1-
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 6 of 42 Page ID
                                      #:10047



 1      entitled to run Guest-Tek’s software in a test environment to demonstrate how
 2      Guest-Tek’s software has worked over the years. The alternative would be for
 3      Nomadix and its expert to visit thousands of Guest-Tek customer properties across
 4      the country to produce test data showing how Guest-Tek’s software operates in the
 5      field.
 6               Guest-Tek has refused to answer interrogatory 5. Guest-Tek’s refusal is
 7      baseless and unfair given that Guest-Tek itself has demanded in interrogatories that
 8      Nomadix explain how Guest-Tek’s products incorporate Nomadix’s patented
 9      technology. In particular, Guest-Tek has served an interrogatory demanding that
10      Nomadix identify the specific lines of source code corresponding to the technology
11      Nomadix has patented. Guest-Tek has asked Nomadix to provide this analysis for
12      every Guest-Tek product, every one of more than 50 versions of source code, and
13      every one of thousands of customer sites.
14               The Court should therefore order Guest-Tek to respond to Nomadix’s
15      interrogatory 5 in full.
16      B.       Guest-Tek’s Introduction
17               Nomadix’s complaint is a problem of its own making. Its Interrogatory No.
18      5 is based on a fundamental flaw in Nomadix’s assumption of how the accused
19      Guest-Tek instrumentality (called “OneView Internet” or “OVI”) operates.
20      Interrogatory No. 5 simply cannot be answered given the configuration of Guest-
21      Tek’s systems, and Guest-Tek has told Nomadix why that is the case. Here,
22      Nomadix has asked how to manually install and execute the OVI code on a Guest-
23      Tek machine, even though Guest-Tek has no mechanism for doing so, because that
24      is simply not how the code operates. The code is not ever manually installed on
25      machines, and in order to satisfy Nomadix, Guest-Tek would need to invent a
26      protocol to “manually install and execute the OVI code on a Guest-Tek machine.”
27      In other words, Nomadix’s interrogatory is asking how to put a square peg in a
28      round hole. Had Nomadix asked the right questions, or even bothered to take a
                                                -2-
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 7 of 42 Page ID
                                      #:10048



 1      deposition to learn how the accused instrumentality works, it would not find itself
 2      in this position. In fact, Nomadix has had over six years to learn that its premise is
 3      flawed. Nomadix has had versions of the OVI source code since 2013, and, for at
 4      least the past several years, it has had a Guest-Tek machine prepopulated with the
 5      OVI code. It has also had access to hotels that use the Guest-Tek machines
 6      populated with the OVI code, by which it can observe the operation of the accused
 7      instrumentality. It knew, or in the exercise of reasonable diligence, should have
 8      known, that the question is incapable of a response, other than the one that Guest-
 9      Tek has already provided.
10              Moreover, Nomadix’s motion is premature. There has been recent
11      correspondence      between    the   parties    indicating   that   there   may   be   a
12      misunderstanding as to the information that Nomadix requests. Guest-Tek has
13      asked Nomadix to explain why it believes that there is a misunderstanding, but
14      Nomadix has not done so.
15              Nomadix’s motion should be denied.
16                                    II. INTERROGATORY 5
17      A.      Text of Nomadix’s Interrogatory
18              Nomadix’s interrogatory 5 is set forth below. The set of interrogatories in
19      which it appears is Exhibit 1 to the Declaration of Justin Gillett.
20           INTERROGATORY 5
21                  For each version of each Guest-Tek Product at each property that has
22           been a Customer Property in any License Quarter, provide a detailed, step-
             by-step explanation of how to take the Code for the Guest-Tek Product you
23           have produced in this litigation and install and execute it on a machine so
24           that the machine operates as the Guest-Tek Product operated at the Customer
             Property and includes all functionality resident on the Guest-Tek Product at
25           the Customer Property (“Guest-Tek Operation”).
26
                   In your explanation, specify all compiling, building, and linking steps
27           involved and all Build Parameters necessary to achieve such Guest-Tek
             Operation, including the exact values, versions, and configurations of such
28
                                                  -3-
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 8 of 42 Page ID
                                      #:10049



 1           Build Parameters; to the extent any particular Build Parameter has more than
             one option sufficient to achieve Guest-Tek Operation, your explanation
 2
             should specify at least one such option, such that the entire set of Build
 3           Parameters provided is internally consistent and will suffice to achieve
             Guest-Tek Operation. To the extent your explanation involves files,
 4
             libraries, tools, or other Code or other Build Parameters that you have
 5           produced in this litigation, identify those items by their production (Bates)
             number or, if no production number exists, the date of production and
 6
             specific filepath. To the extent your explanation involves files, libraries,
 7           tools, or other Code or other Build Parameters that you have not produced in
             this litigation and that you contend you need not produce, explain
 8
             unambiguously where to download or otherwise obtain the precise version
 9           and configuration of such items.
10      B.      Text of Guest-Tek’s Response
11              Guest-Tek’s response to Nomadix’s interrogatory 5 is set forth below. The
12      set of interrogatory responses in which it appears is Exhibit 2 to the Declaration of
13      Justin Gillett.
14           Response to Interrogatory No. 5:
15
                    Guest-Tek objects that Nomadix has not established standing to
16           propound this Interrogatory. If Nomadix validly assigned its interests in the
             License Agreement, in the Licensed Patents, and in this litigation to Gate
17
             Worldwide Holdings LLC (“GWH”), then GWH—not Nomadix—is the
18           proper Plaintiff/Counter-Defendant here. Guest-Tek further objects that this
19           Interrogatory calls for Highly Confidential – Attorneys’ Eyes Only
             information, which the Protective Order bars Nomadix from viewing if
20           Nomadix lacks standing to prosecute this action.
21                  Guest-Tek further objects that this Interrogatory is unduly
22           burdensome and seeks discovery not proportional to the needs of the case
             because it would require Guest-Tek to create “a detailed, step-by-step
23           explanation” of how to install and execute code “[f]or each version of each
24           Guest-Tek Product at each property that has been a Customer Property in
             any License Quarter.” The Federal Rules of Civil Procedure do not require
25           Guest-Tek to create documents explaining how to use the documents and
26           things that it produces.
27                 Guest-Tek further objects that the phrase “a detailed, step-by-step
28           explanation” is vague and ambiguous. Nomadix does not specify whether

                                                 -4-
     Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 9 of 42 Page ID
                                      #:10050



 1           this explanation includes even more than the already burdensome
             information expressly requested in this Interrogatory.
 2
 3                 Guest-Tek further objects that this Interrogatory seeks information not
             relevant to the parties’ claims and defenses. Nomadix defines “Guest-Tek
 4           Products” to encompass products not at issue in this case.
 5
                    Guest-Tek further objects that this Interrogatory is an improper
 6           compound interrogatory comprising an indefinite number of parts. Nomadix
             defines “Guest Tek Products” to encompass six categories of products, and
 7
             these categories consist of multiple products or versions of products. Guest-
 8           Tek will not respond to this Interrogatory unless and until the parties reach
             agreement on the scope of this Interrogatory and the number of
 9
             Interrogatories that it contains.
10
11
                                  III. NOMADIX’S ARGUMENT
12
        A.       Nomadix seeks to understand how human-readable computer code
13
                 Guest-Tek has produced in this case is turned into the software running
14
                 at Guest-Tek’s customer sites
15
                 In a nutshell, interrogatory 5 asks Guest-Tek to explain how to take the
16
        human-readable source code Guest-Tek has produced in this litigation and install it
17
        on a machine so that the machine operates just as Guest-Tek’s products do at
18
        actual customer sites. Nomadix employed technical jargon to make the
19
        interrogatory precise, but the bottom line is that Nomadix simply seeks to
20
        understand how the source-code files Guest-Tek has produced in this case become
21
        the final executable software product that operates at actual Guest-Tek customer
22
        sites.
23
                 Interrogatory 5 asks Guest-Tek to explain this process with reference to the
24
        Bates numbers of files that Guest-Tek has already produced. Alternatively, if
25
        installing Guest-Tek’s software on a machine depends on computer files that
26
        Guest-Tek believes it need not produce, the interrogatory calls for Guest-Tek to
27
        explain where Nomadix can download or otherwise obtain such files.
28
                                                 -5-
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 10 of 42 Page ID
                                  #:10051



 1   B.    Nomadix’s interrogatory 5 seeks relevant information
 2         Guest-Tek’s liability for unpaid royalties depends on whether Guest-Tek has
 3   incorporated Nomadix’s patented technology into its products. Guest-Tek does not
 4   dispute that Nomadix may prove its case by demonstrating how Guest-Tek’s
 5   software works. Nor does Guest-Tek dispute that Nomadix is entitled to discovery
 6   of the source code for Guest-Tek’s products. Indeed, Guest-Tek has now produced
 7   over 50 versions of source code. And this Court previously ordered Guest-Tek to
 8   respond in full to interrogatories requiring Guest-Tek to identify which version of
 9   source code was installed at each customer site during each quarter the license
10   agreement has been in effect. (Dkt. No. 117 (granting motion to compel at Dkt. No.
11   76).) The Court also ordered Guest-Tek to explain any contentions that its products
12   do not incorporate Nomadix’s patented technology. (Id.)
13         Nomadix’s interrogatory 5 goes to the heart of these issues. First, Nomadix
14   is entitled to rely on Guest-Tek’s source code at trial. Nomadix may offer the
15   source code into evidence and have its expert explain the source code to the jury.
16   As part of its trial presentation, Nomadix is entitled to have its expert explain to the
17   jury how the human-readable source code that Guest-Tek has produced is turned
18   into the executable software running at actual customer sites so as to trigger a
19   royalty obligation under the license agreement.
20         Second, despite having access to the same human-readable source-code files,
21   the parties apparently disagree on how Guest-Tek’s products operate in practice.
22   As part of understanding Guest-Tek’s contentions and as part of confirming
23   Nomadix’s own understanding of Guest-Tek’s products, Nomadix is entitled to
24   understand how Guest-Tek translates its source code into software.
25         Third, Nomadix is entitled to have an expert compile the source code and
26   replicate Guest-Tek’s software to verify that Guest-Tek has in fact produced all
27   relevant source-code files. For example, Nomadix should be able to verify that the
28   particular source-code files Guest-Tek has produced can in fact be used to make an
                                              -6-
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 11 of 42 Page ID
                                  #:10052



 1   operational product. If following Guest-Tek’s instructions for turning the source
 2   code into software results in an error message or an inoperable piece of software,
 3   that would indicate Guest-Tek has not produced all relevant source-code files.
 4          As another example, Nomadix has conducted testing at actual Guest-Tek
 5   customer sites and observed behavior showing that Guest-Tek has incorporated
 6   Nomadix’s patented technology into its products. Nomadix is entitled to confirm
 7   that the behavior it has observed in testing matches the behavior of software
 8   generated from the source-code files Guest-Tek has produced. Again, a mismatch
 9   between what Nomadix has observed in its own testing at actual sites and what
10   Nomadix obtains from Guest-Tek’s document production would suggest Guest-
11   Tek’s production is incomplete. Nomadix cannot make this comparison until
12   Guest-Tek answers interrogatory 5.
13          Fourth, interrogatory 5 promotes efficiency and practical preparation for
14   trial. To show Guest-Tek owes it royalties, Nomadix must demonstrate how Guest-
15   Tek’s software has worked over the years. Guest-Tek has had thousands of
16   customer sites over the life of the license agreement, which has been in effect for
17   over eight years. Guest-Tek’s royalty obligations arise on a quarter-by-quarter
18   basis. It would be impractical for Nomadix to have its expert visit thousands of
19   Guest-Tek customer properties across the country four times a year to produce test
20   data showing how Guest-Tek’s software operates in the field. A proper answer to
21   interrogatory 5 would allow Nomadix’s expert to take the source code Guest-Tek
22   has produced in this case, install it on a machine in accordance with Guest-Tek’s
23   instructions, and run Guest-Tek’s software in a test environment to demonstrate
24   how various versions of Guest-Tek’s software have worked during the term of the
25   license agreement. Running the software in a test environment will also allow
26   Nomadix to keep variables fixed and demonstrate consistent results that can be
27   more easily summarized for a jury. Nomadix is entitled to this discovery to save on
28   the cost of litigation and facilitate a more realistic presentation at trial.
                                                -7-
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 12 of 42 Page ID
                                  #:10053



 1   C.    Guest-Tek’s objections are meritless
 2         Guest-Tek has refused to answer interrogatory 5 altogether. Guest-Tek’s
 3   response thus far has been limited to objections without any substantive response.
 4   Nomadix wrote to Guest-Tek immediately after receiving Guest-Tek’s deficient
 5   response over a year ago. (Gillett Decl. Ex. 3.) The parties conferred on April 19,
 6   2018, and Guest-Tek explained at that time that it objected to answering the
 7   interrogatory on the grounds that Federal Rules of Civil Procedure did not obligate
 8   it to create documents that did not previously exist. (Gillett Decl. ¶ 5; Gillett Decl.
 9   Ex. 4.) Nomadix explained that Guest-Tek must still answer questions propounded
10   under Rule 33. (Gillett Decl. ¶ 5.) Guest-Tek stated it would consider Nomadix’s
11   position and consider whether to supplement.
12         Shortly thereafter, Judge Birotte stayed the case, and the case remained
13   stayed for approximately ten months. Judge Birotte lifted the stay in February
14   2019. (Dkt. No. 325.) After Nomadix did not hear anything further from Guest-Tek
15   for several weeks, Nomadix confirmed via correspondence and telephonic
16   conference that Guest-Tek refused to answer interrogatory 5. (Gillet Decl. ¶ 7.)
17         In the Local Rule 37-1 conference of counsel, the only ground Guest-Tek
18   cited for not answering interrogatory 5 was its objection that the Federal Rules “do
19   not require Guest-Tek to create documents.” But interrogatory 5 does not ask
20   Guest-Tek to create any documents. Rather, it asks Guest-Tek to answer a
21   question: namely, how can one take the source code Guest-Tek has produced and
22   install and execute it on a machine so that the machine operates like Guest-Tek’s
23   products in the field? If answering this question constituted “creating a document”
24   in the manner Guest-Tek suggests, no party would ever have to answer any
25   interrogatory.
26         Guest-Tek’s other objections are equally meritless. Guest-Tek objected that
27   Nomadix may lack standing based on a third party’s attempt to substitute as the
28   plaintiff in the case. That objection should be moot because the third party
                                              -8-
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 13 of 42 Page ID
                                  #:10054



 1   withdrew its request to substitute. (Dkt. No. 329.) Guest-Tek also objected that the
 2   interrogatory encompasses products not at issue, but the interrogatory is directed to
 3   products that give rise to royalty obligations under the license agreement and is
 4   phrased in terms of source code that Guest-Tek has produced in this litigation.
 5   Guest-Tek also objected that the interrogatory covers multiple versions of multiple
 6   products. But Guest-Tek failed to substantiate in its objections any undue burden
 7   from addressing the versions of code it has produced in this litigation.
 8         Guest-Tek’s own interrogatories to Nomadix show that its objections to
 9   interrogatory 5 lack merit. For example, Guest-Tek’s interrogatory 10 is a
10   sweeping interrogatory demanding that Nomadix identify the specific lines of
11   source code corresponding to Nomadix’s patented technology for every disputed
12   patent claim, every Guest-Tek product, every one of over 50 versions of source
13   code, and every one of thousands of customer sites over the years. (Gillett Decl.
14   Ex. 5.) Having propounded interrogatory 10, Guest-Tek cannot legitimately object
15   to explaining how to take the source-code files it has produced and install them as
16   software on a machine.
17         Responding on any level to Guest-Tek’s interrogatory 10 is unduly
18   burdensome and unfair without the ability to turn the human-readable source code
19   Guest-Tek has produced in this case into machine-executable software that
20   Nomadix can test and debug. A debugger is a computer tool used to test the
21   operation of a software program. It would allow Nomadix’s expert to run Guest-
22   Tek’s software on a machine while monitoring the specific lines of human-
23   readable source code triggered by particular operations. To debug Guest-Tek’s
24   software, Nomadix’s expert first needs to know how to turn Guest-Tek’s source
25   code into software—i.e., Nomadix first needs Guest-Tek to answer interrogatory 5.
26   Given Guest-Tek’s demands that Nomadix identify specific lines of source code
27   for every version of every Guest-Tek product and every customer property,
28
                                             -9-
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 14 of 42 Page ID
                                  #:10055



 1   Nomadix is entitled to understand how to install all the source code Guest-Tek has
 2   produced in this case as machine-executable software.
 3   D.    Conclusion
 4         Through interrogatory 5, Nomadix seeks to understand how to take the
 5   human-readable source code Guest-Tek has produced in this case and install it on a
 6   machine for testing. This discovery is highly relevant to critical issues in the case.
 7   As Guest-Tek’s own interrogatories demonstrate, Guest-Tek has no legitimate
 8   objections. The Court should therefore order Guest-Tek to answer Nomadix’s
 9   interrogatory 5 in full within 14 days.
10
11
12                           IV. GUEST-TEK’S ARGUMENT
13         Guest-Tek has advised Nomadix as follows in a supplemental response to
14   Interrogatory No. 5:
15         Guest-Tek objects to this Interrogatory as unduly burdensome and as
           seeking discovery through inappropriate means. The Interrogatory
16
           incorrectly assumes the existence of facts, circumstances and information
17         (collectively “information”) that would enable Guest-Tek to respond thereto,
           and based on that incorrect assumption, requests that Guest-Tek provide
18
           and/or summarize such non-existent information.
19
           By way of example, this Interrogatory requests a “detailed, step-by-step
20
           explanation of how to take the Code for the Guest-Tek Product you have
21         produced in this litigation and install and execute it on a machine so that the
           machine operates as the Guest-Tek Product operated at the Customer
22
           Property and includes all functionality resident on the Guest-Tek Product at
23         the Customer Property.” This portion of the Interrogatory incorrectly
           assumes that Guest-Tek manually installs its products on-site at customer
24
           hotels, and therefore that the assumed manual installation process can be
25         explained….
26
           As presently advised, Guest-Tek does not perform, and has not performed,
27         such manual installations. Rather, code installation occurs through an
28         automated procedure; a server at Guest-Tek’s headquarters directs and self-

                                               - 10 -
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 15 of 42 Page ID
                                  #:10056



 1         installs the code on the “Guest-Tek Product” once the “Guest-Tek Product”
           has been remotely connected to the server via a secure internet connection.
 2
           To the extent that the Interrogatory requests an explanation of how code
 3         might be manually installed in and executed on a “Guest-Tek Product,” the
           Interrogatory calls for speculation.
 4
 5         Moreover, Guest-Tek is not required to perform a manual installation so that
           it can respond to this Interrogatory, and any such effort would be extremely
 6
           burdensome since it would require significant, time-consuming, and costly
 7         re-engineering of Guest-Tek’s installation process.
 8
           For the same reasons, the remainder of the Interrogatory, which calls for a
 9         specification of “all compiling, building, and linking steps involved and all
           Build Parameters necessary to achieve such Guest-Tek Operation, including
10
           the exact values, versions, and configurations of such Build Parameters,” is
11         improperly based on an incorrect assumption, calls for speculation, and is
           unduly burdensome.
12
13         Thus, the Interrogatory improperly requests Guest-Tek to set forth
14         information that does not exist. To the extent that the Interrogatory purports
           to request that Guest-Tek explain why such information does not exist, or
15         how such information might otherwise be obtained by Nomadix, Guest-Tek
16         objects thereto, inasmuch as there are less burdensome ways, such as a
           deposition, for Nomadix to attempt to obtain the information that it seeks.
17         Alternatively, Nomadix may seek to access a “Guest-Tek Product” at a
18         Guest-Tek Property and attempt to obtain the information that it seeks. The
           Federal Rules of Civil Procedure do not require Guest-Tek to undertake an
19         effort that is more burdensome to Guest-Tek than it would be to Nomadix by
20         pursuing other avenues of discovery.

21   But, Guest-Tek did not stop there. Guest-Tek went on to advise Nomadix:
22         BEGIN     HIGHLY       CONFIDENTIAL–ATTORNEYS’               EYES     ONLY
23                                      MATERIAL

24
25
26
27
28
                                            - 11 -
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 16 of 42 Page ID
                                  #:10057



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16            END HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES ONLY
                                MATERIAL
17
18   See Ex. 5 (Guest-Tek Interactive Entertainment Ltds’ Supplemental Objections
19   and Response to Interrogatory No. 5 of Nomadix’s Second Set of Interrogatories.
20         Guest-Tek has done everything that it can do to respond to this interrogatory.
21   Guest-Tek has no obligation to tell Nomadix how to do its homework, but, as
22   mentioned in Guest-Tek’s supplemental response above, there are less burdensome
23   ways, such as a deposition, for Nomadix to attempt to obtain the information that it
24   seeks. Alternatively, Nomadix may seek to access a “Guest-Tek Product” at a
25   Guest-Tek Property and attempt to obtain the information that it seeks. The Federal
26   Rules of Civil Procedure do not require Guest-Tek to undertake an effort that is
27   more burdensome to Guest-Tek than it would be to Nomadix by pursuing other
28   avenues of discovery.
                                            - 12 -
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 17 of 42 Page ID
                                  #:10058



 1         In any event, Nomadix’s motion is premature. Following receipt of Guest-
 2   Tek’s supplemental response, and Guest-Tek’s portion of this Joint Stipulation,
 3   Nomadix e-mailed Guest-Tek stating: “It seems that Guest-Tek may misunderstand
 4   what Nomadix is looking for…. It is also possible that, after Nomadix reads Guest-
 5   Tek’s half of the joint stipulation, we will identify issues worth discussing further
 6   by phone before filing a motion.” (Exh. 6, June 17, 6:18 PM EST e-mail from
 7   Mark Lezama to Steven Rocci.) Guest-Tek responded, stating that Guest-Tek
 8   suggests “that you let us know, in writing, what information you seek, that you
 9   believe GuestTek may possess, after having reviewed the supplemental response.
10   We can then decide whether further discussion is warranted, and you can then
11   decide whether to proceed with your motion.” (Exh. 6, June 17, 6:30 PM EST e-
12   mail from Steven Rocci to Mark Lezama.) But Nomadix never explained how it
13   believes that Guest-Tek “may misunderstand what Nomadix is looking for,” never
14   identified any “issues worth discussing further by phone before filing a motion,”
15   and never let Guest-Tek know “what information [Nomadix] seeks that you believe
16   that Guest-Tek may possess.” Rather, Nomadix informed Guest-Tek that it would
17   proceed to file this motion. (Exh. 6, 10:05 PM EST e-mail from Mark Lezama to
18   Steven Rocci).
19         Nomadix’s motion must be denied.
20
21
22
23
24
25
26
27
28
                                            - 13 -
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 18 of 42 Page ID
                                  #:10059



 1                              Respectfully submitted,
 2                              KNOBBE, MARTENS, OLSON & BEAR, LLP
 3
 4   Dated: June 18, 2019       /s/ Mark Lezama
                                Douglas G. Muehlhauser
 5                              Mark Lezama
                                Alan G. Laquer
 6                              Alexander J. Martinez
                                Justin J. Gillett
 7                              James F. Smith
 8
                                MORRISON & FOERSTER LLP
 9
                                Vincent J. Belusko
10                              Nicole M. Smith
                                Nicholas R. Fung
11                              Sorin G. Zaharia
12                              Attorneys for Plaintiff
                                NOMADIX, INC.
13
14
15                              Respectfully submitted,
16                              BAKER & HOSTETLER LLP
17
18   Dated: June 18, 2019       /s/ Steven J. Rocci (with permission)
19                              Steven J. Rocci
                                Jeffrey W. Lesovitz
20                              Daniel J. Goettle
                                Kevin M. Bovard
21                              Michael J. Swope
                                Curt R. Hineline
22                              Michael R. Matthias
                                Andrew E. Samuels
23                              Attorneys for Defendant
24                              GUEST-TEK INTERACTIVE
                                ENTERTAINMENT LTD.
25
26
27
28
                                        - 14 -
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 19 of 42 Page ID
                                  #:10060



 1                       LOCAL RULE 5-4.3.4(a)(2)(i) ATTESTATION
 2              All other signatories listed, and on whose behalf the filing is submitted,
 3   concur in the filing’s content and have authorized the filing.
 4
 5   Dated: June 18, 2019              /s/ Mark Lezama
                                       Mark Lezama
 6
 7
 8
 9
10   30765079


11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 15 -
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 20 of 42 Page ID
                                 #:10061
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 1 of 19 Page ID #:2344
    1
    2
    3
    4
    5
    6
    7
    8
    9                        UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
    10
         NOMADIX, INC.                     Case No.:
    11                                     2:16−cv−08033−AB−FFM
    12                                     ORDER RE JURY TRIAL
                         Plaintiffs,
    13                                     I.     DEADLINES
              v.
    14 GUEST−TEK INTERACTIVE               II.    TRIAL PREPARATION
         ENTERTAINMENT LTD.
    15                                     III.   CONDUCT OF
                                                  ATTORNEYS AND
    16                                            PARTIES
                     Defendants.
    17                                     Trial: December 4, 2018
    18                                     Time: 8:30 a.m.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                          −1−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 21 of 42 Page ID
                                 #:10062
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 2 of 19 Page ID #:2345
    1
         I.    DEADLINES
    2
         Last Day to Add Parties/Amend
    3    Pleadings                                       2/26/2018
    4
         Non−expert Discovery Cut−off
    5                                                    5/31/2018

    6
         Expert Disclosure (Initial)
                                                         6/29/2018
    7
    8    Expert Disclosure (Rebuttal)
                                                         7/27/2018
    9
    10   Expert Discovery Cut−off
                                                         8/27/2018
    11
         Last Day to Hear Motions
    12                                                   8/27/2018

    13
         Last Day to Conduct ADR Proceeding
                                                         9/10/2018
    14
         File Memorandum of Contentions of
    15   Fact and Law, Exhibit and Witness
         Lists, Status Report regarding                  10/15/2018
    16   settlement, and all Motions in Limine
    17   Lodge Pretrial Conference Order, file
         agreed set of Jury Instructions and
    18
         Verdict forms, file statement regarding
    19   Disputed Instructions and Verdict               10/22/2018
         Forms, and file oppositions to Motions
    20   in Limine
    21
         Final Pretrial Conference and Hearing
    22   on Motions in Limine                       11/5/2018 at 11:00 AM
    23
    24   Trial Date (Est. 4 Days)
                                                    12/4/2018 at 08:30 AM
    25
    26
    27
    28

                                              −2−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 22 of 42 Page ID
                                 #:10063
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 3 of 19 Page ID #:2346
   1
              A.    Parties/Pleadings
   2          The Court has established a cut−off date for adding parties or amending
   3    pleadings. All motions to add parties or to amend the pleadings must be noticed to
   4    be heard on or before the cut−off date. All unserved parties will be dismissed at

   5    the time of the pretrial conference pursuant to Local Rule 16−8.1.
   6          B.   Discovery and Discovery Cut−off
   7               1.    Discovery Cut−off: The Court has established a cut−off date for
   8    discovery, including expert discovery, if applicable. This is not the date by which
   9    discovery requests must be served; it is the date by which all discovery, including
   10   all hearings on any related motions, is to be completed.
   11              2.    Discovery Disputes: Counsel are expected to comply with the
   12   Federal Rules of Civil Procedure and all Local Rules concerning discovery.

   13   Whenever possible, the Court expects counsel to resolve discovery problems
   14   among themselves in a courteous, reasonable and professional manner. The Court
   15   expects that counsel will adhere strictly to the Civility and Professionalism
   16   Guidelines (which can be found on the Court’s website under Attorney
   17   Information, Attorney Admissions).

   18              3.    Discovery Motions: Any motion challenging the adequacy of

   19   discovery responses must be filed, served, and calendared sufficiently in advance

   20   of the discovery cut−off date to permit the responses to be obtained before that date
   21   if the motion is granted.
   22              4.    Depositions: All depositions shall commence sufficiently in
   23   advance of the discovery cut−off date to permit their completion and to permit the
   24   deposing party enough time to bring any discovery motions concerning the

   25   deposition before the cut−off date. Given the requirements to “meet and confer”

   26   and to give notice, in most cases a planned motion to compel must be discussed
   27   with opposing counsel at least six weeks before the cut−off.
   28   ///

                                               −3−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 23 of 42 Page ID
                                 #:10064
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 4 of 19 Page ID #:2347
   1
                     5.   Written Discovery: All interrogatories, requests for production
   2    of documents and requests for admissions must be served sufficiently in advance
   3    of the discovery cut−off date to permit the discovering party enough time to
   4    challenge (via motion practice) responses deemed to be deficient.

   5                 6.   Expert Discovery: All disclosures must be made in writing.
   6    The parties should begin expert discovery shortly after the initial designation of
   7    experts. The final pretrial conference and trial dates will not be continued merely
   8    because expert discovery is not completed. Failure to comply with these or any
   9    other orders concerning expert discovery may result in the expert being excluded
   10   as a witness.
   11        C.      Law and Motion
   12        The Court has established a cut−off date for the hearing of motions. All

   13   motions must be noticed so that the hearing takes place on or before the motion
   14   cut−off date.
   15        The Court will allow only one motion for summary judgment per party
   16   in this case, and will not entertain cross−motions. Counsel shall meet and confer
   17   prior to summary judgment to determine which party will be the moving party and

   18   which will be the opposing party on summary judgment. To the extent it is

   19   appropriate based on undisputed facts and controlling principles of law, the Court

   20   will sua sponte enter summary judgment in favor of the non−moving party pursuant
   21   to Rule 56(f). If any party believes this is one of the rare instances in which there
   22   is good cause to allow more than one summary judgment motion (including a
   23   cross−motion) or to increase page limits on the moving papers, the party shall seek
   24   leave from the court by a noticed motion setting forth good cause.

   25        Counsel must provide chambers with Mandatory Chambers’ Copies of the

   26   following:
   27                1.   Civil Matters: initial pleadings (complaints, counterclaims,
   28   cross−claims), Joint Rule 16(b)/26(f) Reports, motion papers (motions, oppositions,

                                                −4−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 24 of 42 Page ID
                                 #:10065
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 5 of 19 Page ID #:2348
   1
        replies, non−oppositions, and any related documents), trial documents (joint
   2    statement of the case, proposed voir dire questions, jury instructions, verdict form,
   3    exhibit list, witness list, and any related disputes), ex parte applications for
   4    temporary restraining orders, and presentation materials for patent cases.

   5               2.      Criminal Matters: motion papers (motions, oppositions, replies,
   6    non−oppositions, and any related documents), plea agreement(s), and sentencing
   7    position papers.
   8         Counsel should consult the Court’s website at www.cacd.uscourts.gov,
   9    Judges’ Procedures and Schedules, Honorable André Birotte Jr., for further
   10   information regarding chambers’ copies and motion procedures.
   11        D.    Settlement Procedures (ADR Proceedings)
   12        Pursuant to Local Rule 16−15, the parties in every case must select a

   13   settlement procedure. The final meeting with the parties’ settlement officer must
   14   take place no later than four weeks before the Final Pretrial Conference. Counsel
   15   shall file a Joint Report regarding the outcome of settlement discussions, the
   16   likelihood of possible further discussions and any help the Court may provide with
   17   regard to settlement negotiations not later than seven (7) days after the settlement

   18   conference.

   19        If the parties desire to participate in an ADR procedure other than that

   20   elected in the Rule 26(f) Scheduling Report and Order, they shall file a stipulation
   21   with the Court. This request will not necessarily be granted.
   22        No case will proceed to trial unless all parties, including the principals of all
   23   corporate parties, have appeared personally at a settlement conference.
   24        E.    Final Pretrial Conference/Proposed Pretrial Conference Order

   25        A final Pretrial Conference (PTC) date has been set pursuant to Rule 16

   26   of the Federal Rules of Civil Procedure and Local Rule 16−8. STRICT
   27   COMPLIANCE WITH THE REQUIREMENT OF FED. R. CIV. P. 16, 26
   28   AND LOCAL RULES ARE REQUIRED BY THE COURT.

                                                 −5−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 25 of 42 Page ID
                                 #:10066
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 6 of 19 Page ID #:2349
   1
              Unless excused for good cause, each party appearing in this action shall be
   2    represented at the PTC by the lead trial counsel for that party. Counsel should be
   3    prepared to discuss streamlining the trial, including presentation of testimony by
   4    deposition excerpts or summaries, time limits, stipulations as to undisputed facts,

   5    and qualification of experts by admitted resumes.
   6          The proposed Pretrial Conference Order (PTCO) shall be lodged fourteen
   7    (14) days before the PTC. Adherence to this time requirement is necessary for
   8    in−chambers preparation of the matter. The form of the proposed PTCO shall
   9    comply with Appendix A to the Local Rules and the following:
   10              1.    Place in “all caps” and in “bold” the separately numbered
   11   headings for each category in the PTCO (e.g., “1. THE PARTIES” or
   12   “7. CLAIMS AND DEFENSES OF THE PARTIES”).

   13              2.    Include a table of contents at the beginning.
   14              3.    In specifying the surviving pleadings under section 1, state
   15   which claims or counterclaims have been dismissed or abandoned, e.g., “Plaintiff’s
   16   second cause of action for breach of fiduciary duty has been dismissed.” Also, in
   17   multiple party cases where not all claims or counterclaims will be prosecuted

   18   against all remaining parties on the opposing side, please specify to which party

   19   each claim or counterclaim is directed.

   20              4.    In specifying the parties’ claims and defenses under section 7,
   21   each party shall closely follow the examples set forth in Appendix A of the Local
   22   Rules.
   23              5.    In drafting the PTCO, the court also expects that the parties will
   24   attempt to agree on and set forth as many non−contested facts as possible. The

   25   court will usually read the uncontested facts to the jury at the start of trial. A

   26   carefully drafted and comprehensively stated stipulation of facts will reduce the
   27   length of trial and increase jury understanding of the case.
   28   ///

                                                 −6−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 26 of 42 Page ID
                                 #:10067
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 7 of 19 Page ID #:2350
   1
                   6.       In drafting the factual issues in dispute for the PTCO, the
   2    parties should attempt to state issues in ultimate fact form, not in the form of
   3    evidentiary fact issues. The issues of fact should track the elements of a claim or
   4    defense on which the jury will be required to make findings.

   5               7.       Issues of law should state legal issues on which the court will
   6    be required to rule during the trial and should not list ultimate fact issues to be
   7    submitted to the trier of fact.
   8         The parties shall provide an electronic copy of the PTCO in Microsoft
   9    Word format to the chambers’ e−mail at: AB_Chambers@cacd.uscourts.gov.
   10   II. TRIAL PREPARATION
   11        STRICT COMPLIANCE WITH LOCAL RULE 16 IS REQUIRED. This
   12   Order sets forth some different and some additional requirements. Failure to

   13   comply with these requirements may result in the Final Pretrial Conference being
   14   taken off calendar or continued, or in other sanctions.
   15        A.     Pretrial Documents
   16        All pretrial document copies shall be delivered to the Court “binder−ready”
   17   (three−hole punched on the left side, without blue−backs, and stapled only in the

   18   top left corner).

   19        The filing schedule for pretrial documents is as follows:

   20        1. At least 21 days before the Final Pretrial Conference:
   21              • Memorandum of Contentions of Fact and Law
   22              • Witness Lists
   23              • Joint Exhibit List
   24              • Motions in limine

   25        2. At least 14 days before the Final Pretrial Conference:

   26              • Proposed Final Pretrial Conference Order
   27              • Proposed Jury Instructions
   28              • Proposed Verdict Forms

                                                  −7−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 27 of 42 Page ID
                                 #:10068
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 8 of 19 Page ID #:2351
   1
                   • Statement of the Case
   2               • Proposed additional voir dire questions, if desired
   3               • Oppositions to motions in limine
   4         3. At least 7 days before trial:

   5               • Trial briefs, if desired
   6         In addition to the requirements of Local Rule 16, the witness lists must
   7    include a brief description (one or two paragraphs) of the testimony, what makes
   8    the testimony unique from any other witness testimony, and a time estimate for
   9    both direct and cross−examination (separately stated). The Joint Exhibit List shall
   10   contain any objections to authenticity and/or admissibility to the exhibit(s) and the
   11   reasons for the objections.
   12        The parties shall provide electronic copies of the Memoranda of

   13   Contentions of Fact and Law, Witness List, and Exhibit List in Microsoft
   14   Word format to the chambers’ e−mail at AB_Chambers@cacd.uscourts.gov.
   15        B.    Motions In Limine
   16        All motions and oppositions are limited to ten (10) pages in length. All
   17   motions in limine must be filed at least three weeks before the final pretrial

   18   conference; oppositions must be filed at least two weeks before the final pretrial

   19   conference; reply briefs will not be accepted. Counsel are to meet and confer with

   20   opposing counsel to determine whether opposing counsel intend to introduce the
   21   disputed evidence and to attempt to reach an agreement that would obviate the
   22   motion. The Court will rule on motions in limine at the final pretrial conference.
   23   Motions in limine should address specific issues (e.g., not “to exclude all
   24   hearsay”). Motions in limine should not be disguised motions for summary

   25   adjudication of issues.

   26        C.    Jury Instructions, Statement of the Case, and Voir Dire
   27        Pursuant to Local Rule 16−2, lead trial counsel for each party are required to
   28   meet and confer in person. The Court expects strict compliance with Local Rule

                                                −8−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 28 of 42 Page ID
                                 #:10069
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 9 of 19 Page ID #:2352
   1
        16−2. Fourteen days before the Local Rule 16−2 meeting, the parties shall
   2    exchange their respective proposed jury instructions and special verdict forms.
   3    Ten days prior to the Local Rule 16−2 meeting, each shall serve objections to the
   4    other’s instructions and verdict forms. Before or at the Rule 16−2 meeting, counsel

   5    are ordered to meet and confer and attempt to come to agreement on the proposed
   6    jury instructions and verdict forms.
   7         Counsel shall file with the Court a JOINT set of jury instructions on which
   8    there is agreement. All blanks in standard forms should be filled in. The Court
   9    expects counsel to agree on the substantial majority of jury instructions,
   10   particularly when pattern or model instructions provide a statement of applicable
   11   law. If one party fails to comply with the provisions of this section, the other party
   12   must file a unilateral set of jury instructions.

   13        Each party shall also file its proposed jury instructions that are objected to
   14   by any other party. Each disputed instruction must have attached a short statement
   15   (one or two paragraphs), including points and authorities, in support of the
   16   instruction and a brief statement, including points and authorities, in support of any
   17   objections. If applicable, a proposed alternative instruction must be provided.

   18        When the Manual of Model Jury Instructions for the Ninth Circuit provides

   19   an applicable jury instruction, the parties should submit the most recent version,

   20   modified and supplemented to fit the circumstances of this case. Where California
   21   law applies, counsel should use the current edition of the Judicial Council of
   22   California Civil Jury Instructions (“CACI”). If neither is applicable, counsel
   23   should consult the current edition of O’Malley, et al., Federal Jury Practice and
   24   Instructions. Each requested instruction shall (a) cite the authority or source of the

   25   instruction, (b) be set forth in full, (c) be on a separate page, (d) be numbered, (e)

   26   cover only one subject or principle of law, and (f) not repeat principles of law
   27   contained in any other requested instruction. Counsel may submit alternatives to
   28   these instructions only if counsel has a reasoned argument that they do not properly

                                                 −9−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 29 of 42 Page ID
                                 #:10070
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 10 of 19 Page ID #:2353
    1
         state the law or they are incomplete.
    2         Counsel must provide an index of all instructions submitted, which must
    3    include the following:
    4               a.     the number of the instruction;

    5               b.     the title of the instruction;
    6               c.     the source of the instruction and any relevant case citations; and
    7               d.     the page number of the instruction.
    8    For example:
    9    Number          Title                             Source           Page Number
    10   1               Trademark−Defined                 9th Cir. 8.5.1       1
    11                   (15.U.S.C. § 1127)
    12        During the trial and before argument, the Court will meet with counsel and
    13   settle the instructions, and counsel will have an opportunity to make a further
    14   record concerning their objections.
    15        At the time of filing the proposed final pretrial conference order, counsel
    16   should file a jointly prepared one− or two−page statement of the case to be read by
    17   the Court to the prospective panel of jurors before commencement of voir dire.
    18        The Court will conduct the voir dire. The Court provides a list of basic
    19   questions, and may provide a list of additional questions to jurors before voir dire.
    20   (This is not a questionnaire to be completed by jurors.) Counsel may, but are not
    21   required to, file and submit (electronically to the chambers’ e−mail and in paper
    22   form) a list of proposed case−specific voir dire questions at the time they file the
    23   proposed final pretrial conference order.
    24        In most cases the Court will conduct its initial voir dire of 14 prospective
    25   jurors who will be seated in the jury box. Generally the Court will select eight
    26   jurors. Each side will have three peremptory challenges. If fourteen jurors are
    27   seated in the box and all six peremptory challenges are exercised, the remaining
    28   eight jurors will constitute the jury panel. If fewer than six peremptory challenges

                                                 −10−
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 30 of 42 Page ID
                                  #:10071
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 11 of 19 Page ID #:2354
    1
         are exercised, the eight jurors in the lowest numbered seats will be the jury. The
    2    Court will not necessarily accept a stipulation to a challenge for cause. If one or
    3    more challenges for cause are accepted, and all six peremptory challenges are
    4    exercised, the Court may decide to proceed with six or seven jurors.

    5         Counsel must provide the proposed jury instructions and voir dire to
    6    the chambers’ e−mail at AB_Chambers@cacd.uscourts.gov in Word format.
    7         D.     Trial Exhibits
    8         Exhibits must be placed in three−ring binders indexed by exhibit number
    9    with tabs or dividers on the right side. Counsel shall submit to the Court an
    10   original and one copy of the binders. The spine portion of the binder shall indicate
    11   the volume number and contain an index of each exhibit included in the volume.
    12        The Court requires that the following be submitted to the Courtroom Deputy

    13   Clerk (“CRD”) on the first day of trial:
    14              a.      The party’s witness list in the order in which the witnesses may
    15   be called to testify.
    16              b.      The joint exhibit list in the form specified in Local Rule 16−5
    17   (Civil), which shall be sent in Word format to the chambers’ e−mail no later than

    18   noon on the Monday before trial.

    19              c.      All of the exhibits (except those to be used for impeachment

    20   only), with official exhibit tags attached and bearing the same number shown on
    21   the exhibit list. Exhibits shall be numbered 1, 2, 3, etc., NOT 1.1, 1.2, etc. The
    22   defense exhibit numbers shall not duplicate plaintiff’s numbers. If a “blow−up” is
    23   an enlargement of an existing exhibit, it shall be designated with the number of the
    24   original exhibit followed by an “A.” These items (and the items listed in d and e

    25   below) shall be provided on the first day of trial.

    26              d.      The binder of original exhibits with the Court’s exhibit tags,
    27   yellow tags for plaintiff and blue tags for defendant, stapled to the front of the
    28   exhibit at the upper right−hand corner with the case number, case name, and exhibit

                                                −11−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 31 of 42 Page ID
                                 #:10072
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 12 of 19 Page ID #:2355
    1
         number placed on each tag.
    2                 e.     A three−ring binder containing a copy of all exhibits that can be
    3    reproduced, and a copy of the witness list. Each exhibit shall be tabbed with the
    4    exhibit number for easy referral.

    5                 f.     A three−ring binder containing a copy of all exhibits for use by
    6    witnesses.
    7         A copy of the exhibit list with all admitted exhibits will be given to the jury
    8    during deliberations. Counsel shall review and approve the exhibit list with the
    9    CRD before the list is given to the jury.
    10        Where a significant number of exhibits will be admitted, the Court
    11   encourages counsel, preferably by agreement, to consider ways in which testimony
    12   about exhibits may be made intelligible to the jury while it is being presented.

    13   Counsel should consider such devices as overhead projectors, jury notebooks for
    14   admitted exhibits or enlargements of important exhibits. [The Court has an Elmo
    15   and other equipment available for use during trial.] Information concerning
    16   training on the use of electronic equipment is available. Details are posted on the
    17   Court’s website. To make reservations for training, call 213−894−3061. The Court

    18   does not permit exhibits to be “published” by passing them up and down the jury

    19   box. Exhibits may be displayed briefly using the screens in the courtroom, unless

    20   the process becomes too time−consuming.
    21        All counsel are to meet not later than ten days before trial and to stipulate, so
    22   far as is possible, to foundation, to waiver of the best evidence rule and to those
    23   exhibits that may be received into evidence at the start of the trial. The exhibits to
    24   be so received will be noted on the Court’s copy of the exhibit list.

    25        E.      Court Reporter

    26        Any party requesting special court reporter services for any hearing (i.e., real
    27   time transmission, daily transcripts) shall notify the reporter at least 2 weeks before
    28   the hearing date.

                                                 −12−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 32 of 42 Page ID
                                 #:10073
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 13 of 19 Page ID #:2356
    1
               F.    Jury Trial
    2          On the first day of trial, court will commence at 8:30 a.m. and conclude at
    3    approximately 4:30 p.m. with a one−hour lunch break. On the first day of trial,
    4    counsel must appear at 8:30 a.m. to discuss preliminary matters with the Court.

    5    After the first day of trial, trial days are Tuesday through Friday from 9:00 a.m. to
    6    approximately 4:30 p.m. with two fifteen−minute breaks and a one−hour lunch
    7    break.
    8          On the first day of trial, the jury panel will be called when the Court is
    9    satisfied that the matter is ready for trial. Jury selection usually takes only a few
    10   hours. Counsel should be prepared to proceed with opening statements and
    11   witness examination immediately after jury selection.
    12   III. CONDUCT OF ATTORNEYS AND PARTIES

    13         A.    Opening Statements, Examining Witnesses, and Summation
    14         Counsel must use the lectern. Counsel must not consume time by writing
    15   out words, drawing charts or diagrams, etc. Counsel may prepare such materials in
    16   advance. The Court will honor (and may establish) reasonable time estimates for
    17   opening statements and closing arguments, examination of witnesses, etc.

    18         B.    Objections to Questions

    19         Counsel must not use objections for the purpose of making a speech,

    20   recapitulating testimony, or attempting to guide the witness.
    21         When objecting, counsel must rise to state the objection and state only that
    22   counsel objects and the legal ground of objection. If counsel wishes to argue an
    23   objection further, counsel must ask for permission to do so.
    24         C.    General Decorum

    25               1.     Counsel should not approach the CRD or the witness box

    26   without specific permission and must return to the lectern when the purpose for
    27   approaching has been accomplished.
    28   ///

                                                 −13−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 33 of 42 Page ID
                                 #:10074
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 14 of 19 Page ID #:2357
    1
                       2.   Counsel should rise when addressing the Court, and when the
    2    Court or the jury enters or leaves the courtroom, unless directed otherwise.
    3                  3.   Counsel should address all remarks to the Court. Counsel are
    4    not to address the CRD, the court reporter, persons in the audience, or opposing

    5    counsel. If counsel wish to speak with opposing counsel, counsel must ask
    6    permission to do so. Any request for the re−reading of questions or answers shall
    7    be addressed to the Court. Requests may not be granted.
    8                  4.   Counsel should not address or refer to witnesses or parties by
    9    first names alone, with the exception of witnesses under 14 years old.
    10                 5.   Counsel must not offer a stipulation unless counsel have
    11   conferred with opposing counsel and have verified that the stipulation will be
    12   acceptable.

    13                 6.   While Court is in session, counsel must not leave counsel table
    14   to confer with any person in the back of the courtroom unless permission has been
    15   granted in advance.
    16                 7.   Counsel shall not make facial expressions, nod, or shake their
    17   heads, comment, or otherwise exhibit in any way any agreement, disagreement,

    18   or other opinion or belief concerning the testimony of a witness. Counsel shall

    19   admonish their clients and witnesses not to engage in such conduct.

    20                 8.   Counsel should not talk to jurors at all, and should not talk to
    21   co−counsel, opposing counsel, witnesses, or clients where the conversation can be
    22   overheard by jurors. Each counsel should admonish counsel’s own clients and
    23   witnesses to avoid such conduct.
    24                 9.   Where a party has more than one lawyer, only one may conduct

    25   the direct or cross−examination of a particular witness, or make objections as to

    26   that witness.
    27        D.       Promptness of Counsel and Witnesses
    28                 1.   Promptness is expected from counsel and witnesses. Once

                                                −14−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 34 of 42 Page ID
                                 #:10075
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 15 of 19 Page ID #:2358
    1
         counsel are engaged in trial, this trial is counsel’s first priority. The Court will not
    2    delay the trial or inconvenience jurors.
    3                 2.   If a witness was on the stand at a recess or adjournment,
    4    counsel who called the witness shall ensure the witness is back on the stand and

    5    ready to proceed when trial resumes.
    6                 3.   Counsel must notify the CRD in advance if any witness should
    7    be accommodated based on a disability or for other reasons.
    8                 4.   No presenting party may be without witnesses. If a party’s
    9    remaining witnesses are not immediately available and there is more than a brief
    10   delay, the Court may deem that party to have rested.
    11                5.   The Court attempts to cooperate with professional witnesses
    12   and will, except in extraordinary circumstances, accommodate them by permitting

    13   them to be called out of sequence. Counsel must anticipate any such possibility
    14   and discuss it with opposing counsel. If there is an objection, counsel must confer
    15   with the Court in advance.
    16        E.    Exhibits
    17              1.     Each counsel should keep counsel’s own list of exhibits and

    18   should note when each has been admitted into evidence.

    19              2.     Each counsel is responsible for any exhibits that counsel

    20   secures from the CRD and must return them before leaving the courtroom at the
    21   end of the session.
    22              3.     An exhibit not previously marked should, at the time of its first
    23   mention, be accompanied by a request that it be marked for identification. Counsel
    24   must show a new exhibit to opposing counsel before the court session in which it is

    25   mentioned.

    26              4.     Counsel are to advise the CRD of any agreements with respect
    27   to the proposed exhibits and as to those exhibits that may be received without
    28   further motion to admit.

                                                 −15−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 35 of 42 Page ID
                                 #:10076
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 16 of 19 Page ID #:2359
    1
                    5.    When referring to an exhibit, counsel should refer to its exhibit
    2    number. Witnesses should be asked to do the same.
    3               6.    Counsel must not ask witnesses to draw charts or diagrams nor
    4    ask the Court’s permission for a witness to do so. Any graphic aids must be fully

    5    prepared before the court session starts.
    6          F.   Depositions
    7               1.    All depositions to be used at trial, either as evidence or for
    8    impeachment, must be lodged with the CRD on the first day of trial or such earlier
    9    date as the Court may order. Counsel should verify with the CRD that the relevant
    10   deposition is in the CRD’s possession.
    11              2.    In using depositions of an adverse party for impeachment,
    12   either one of the following procedures may be adopted:

    13                    a.      If counsel wishes to read the questions and answers as
    14   alleged impeachment and ask the witness no further questions on that subject,
    15   counsel shall first state the page and line where the reading begins and the page
    16   and line where the reading ends, and allow time for any objection. Counsel may
    17   then read the portions of the deposition into the record.

    18                    b.      If counsel wishes to ask the witness further questions on

    19   the subject matter, the deposition shall be placed in front of the witness and the

    20   witness told to read the relevant pages and lines silently. Then counsel may either
    21   ask the witness further questions on the matter and thereafter read the quotations,
    22   or read the quotations and thereafter ask further questions. Counsel should have an
    23   extra copy of the deposition for this purpose.
    24              3.    Where a witness is absent and the witness’s testimony is

    25   offered by deposition, counsel may (a) have a reader occupy the witness chair and

    26   read the testimony of the witness while the examining lawyer asks the questions, or
    27   (b) have counsel read both the questions and answers.
    28   ///

                                                −16−
Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 36 of 42 Page ID
                                 #:10077
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 17 of 19 Page ID #:2360
    1
              G.    Using Numerous Answers to Interrogatories and Requests for
    2               Admission
    3         Whenever counsel expects to offer a group of answers to interrogatories or
    4    requests for admissions extracted from one or more lengthy documents, counsel

    5    should prepare a new document listing each question and answer and identifying
    6    the document from which it has been extracted. Copies of this new document
    7    should be given to the Court and opposing counsel.
    8         H.    Advance Notice of Unusual or Difficult Issues
    9         If any counsel have reason to anticipate that a difficult question of law or
    10   evidence will necessitate legal argument requiring research or briefing, counsel
    11   must give the Court advance notice. Counsel are directed to notify the CRD at the
    12   day’s adjournment if an unexpected legal issue arises that could not have been

    13   foreseen and addressed by a motion in limine. See Fed. R. Evid. 103. Counsel
    14   must also advise the CRD at the end of each trial day of any issues that must be
    15   addressed outside the presence of the jury, so that there is no interruption of the
    16   trial. THE COURT WILL NOT KEEP JURORS WAITING.
    17        This Court does not exempt parties appearing pro se from compliance

    18   with the Federal Rules of Civil Procedure or the Local Rules. (Local Rule 83−

    19   2.2.3.)

    20      IT IS SO ORDERED.
    21
    22 Dated: June 16, 2017
    23                                      HONORABLE ANDRÉ BIROTTE JR.
                                            UNITED STATES DISTRICT COURT JUDGE
    24
    25
    26
    27
    28

                                                −17−
  Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 37 of 42 Page ID
                                   #:10078
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 18 of 19 Page ID #:2361
    1
    2
    3
    4
    5
    6
    7
    8
    9
                             UNITED STATES DISTRICT COURT
    10
                           CENTRAL DISTRICT OF CALIFORNIA
    11
         ,                                )         CASE NO. CV     AB ( x)
    12                       Plaintiff(s),)
                                          )         EXHIBIT LIST
    13   vs.                              )
                                          )              Sample Format
    14   ,                                )
                           Defendant(s),  )
    15                                    )
                                          )
    16     _______________________________)
    17
             EX. No.       Description                Identified         Admitted
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             −18−
  Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 38 of 42 Page ID
                                   #:10079
Case 2:16-cv-08033-AB-FFM Document 56 Filed 06/16/17 Page 19 of 19 Page ID #:2362
    1
    2
    3
    4
    5
    6
    7
    8
    9
                               UNITED STATES DISTRICT COURT
    10
                              CENTRAL DISTRICT OF CALIFORNIA
    11
         ,                                )           CASE NO. CV            AB ( x)
    12                         Plaintiff(s),
                                          )
                                          )            WITNESS LIST
    13   vs.                              )
                                          )                    Sample Format
    14   ,                                )
                           Defendant(s),  )
    15                                    )
                                          )
    16     _______________________________)
    17
                                                                 Dates of Testimony
    18
         Witnesses for Plaintiff
    19
                                                  (to be filled in during trial)
    20
    21
    22   Witnesses for Defendant
    23
    24
    25
    26
    27
    28

                                               −19−
 Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 39 of 42 Page ID
                                  #:10080
Case 2:16-cv-08033-AB-FFM Document 342 Filed 03/18/19 Page 1 of 4 Page ID #:9464



   1
   2
   3
   4
   5
   6
   7
   8
                      IN THE UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10
                                     WESTERN DIVISION
  11
  12
  13
  14   NOMADIX, INC.,                            Case No. 2:16-CV-08033-AB-FFM
  15                    Plaintiff,               [PROPOSED] ORDER
                                                 REGARDING CASE
  16         v.                                  SCHEDULE
  17   GUEST-TEK INTERACTIVE
       ENTERTAINMENT LTD.,
  18
  19                    Defendant.
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           -1-
  Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 40 of 42 Page ID
                                   #:10081
Case 2:16-cv-08033-AB-FFM Document 342 Filed 03/18/19 Page 2 of 4 Page ID #:9465



   1         Having reviewed the Parties’ Joint Report Re: Case Schedule, IT IS
   2   HEREBY ORDERED THAT the case management schedule is amended as
   3   follows:
                             Original     Nomadix’s         Guest-      Court-ordered
   4                         Date         Proposed          Tek’s
                             (D.I. 56)    Date              Proposed    Date
   5                                                        Date
   6                                                                    [consistent with
                                                                          substantive
   7   Exchange of terms                                                requirements of
       for claim             None         None              5/31/2019      N.D. Cal.
   8
       construction                                                         P.L.R.s]
   9

  10                                                                       4/26/2019
       Exchange proposed                                                   [N.D. Cal.
  11   claim constructions                                               P.L.R.s apply]
  12   and any extrinsic     None         None              6/21/2019
       evidence                                                            5/24/2019
  13
  14   Joint Claim                                                         [N.D. Cal.
       Construction and                                                  P.L.R.s apply]
  15
                            None          None              7/17/2019
       Prehearing Statement
  16                                                                        6/7/2019
                                          None. Any                     [simultaneous –
  17                                      claim                          30 pages max]
  18                                      construction
       Opening Claim                      briefing shall                   7/12/2019
  19   Construction Brief    None                           8/26/2019
                                          be part of any
  20                                      motion for
                                          summary
  21                                      judgment.
  22   Responsive Claim                                                 [simultaneous –
       Construction Brief                 None. Any                      20 pages max]
  23                                      claim
  24                                      construction                     7/26/2019
                                          briefing shall
  25                         None                            9/9/2019
                                          be part of any                 [filing of claim
  26                                      motion for                       construction
                                          summary                         demonstrative
  27                                      judgment.                       materials due]
  28


                                             -2-
  Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 41 of 42 Page ID
                                   #:10082
Case 2:16-cv-08033-AB-FFM Document 342 Filed 03/18/19 Page 3 of 4 Page ID #:9466



   1                         Original    Nomadix’s        Guest-      Court-ordered
                             Date        Proposed         Tek’s       Date
   2                         (D.I. 56)   Date             Proposed
                                                          Date
   3   Reply Claim                       None. Any
   4   Construction Brief                claim
                                         construction
   5                                     briefing shall
                             None                         9/16/2019       None.
   6                                     be part of any
                                         motion for
   7                                     summary
   8                                     judgment.
       Claim Construction                None. Any
   9
       Hearing                           claim
  10                                     construction
                                         shall be heard
  11
                                         at the same       Approx.     8/16/2019 at
                             None
  12                                     time as the      9/30/2019     11:00 a.m.
                                         hearing on
  13
                                         motions for
  14                                     summary
                                         judgment.
  15
       Non-expert
  16   Discovery Cut-Off     5/31/2018     6/28/2019      9/30/2019     8/30/2019
  17   Expert Disclosure
  18   (Initial)             6/29/2018     7/12/2019      11/8/2019     9/27/2019

  19   Expert Disclosure
       (Rebuttal)            7/27/2018      8/9/2019      12/6/2019     10/25/2019
  20
  21   Expert Discovery
       Cut-off               8/27/2018     9/13/2019      1/10/2020     11/22/2019
  22
  23   Last Day to Hear
       Motions               8/27/2018     10/18/2019     1/10/2020     1/10/2020
  24
       Last Day to Conduct
  25                         9/10/2018     10/11/2019     1/31/2020      1/3/2020
       ADR Proceeding
  26
  27
  28


                                            -3-
  Case 2:16-cv-08033-AB-FFM Document 352-2 Filed 06/18/19 Page 42 of 42 Page ID
                                   #:10083
Case 2:16-cv-08033-AB-FFM Document 342 Filed 03/18/19 Page 4 of 4 Page ID #:9467



   1                        Original      Nomadix’s       Guest-       Court-ordered
                            Date          Proposed        Tek’s        Date
   2                        (D.I. 56)     Date            Proposed
                                                          Date
   3   File Memorandum of
   4   Contentions of Fact
       and Law, Exhibit
   5   and Witness Lists,
   6   Status Report         10/15/2018           2/14/2020               2/14/2020
       regarding settlement,
   7   and all Motions in
   8   Limine
   9   Lodge Pretrial
  10   Conference Order,
       file agreed set of
  11   Jury Instructions and
  12   Verdict Forms, file
       statement regarding 10/22/2018             2/28/2020               2/28/2020
  13   Disputed Instructions
  14   and Verdict Forms,
       and File Oppositions
  15   to Motions in Limine
  16
       Final Pretrial
  17   Conference and                                                    3/13/2020 at
       Hearing on Motions   11/5/2018             3/13/2020
  18                                                                      11:00 am
       in Limine
  19
       Trial Date                                                        4/14/2020 at
  20                        12/4/2018             4/14/2020
                                                                           8:30 am
  21   Trial Duration       4 Days          4-6 Days       6-8 Days        4-6 Days
  22
  23
  24
  25   Dated:   March 18, 2019                    Hon. André Birotte Jr.
                                                  United States District Judge
  26
  27
  28


                                            -4-
